UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A AMENDMENT NO. 2 (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, KS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(913) 307-1000 Securities registered pursuant to section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $ .10 per share Nasdaq Capital Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Registration S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNo ý The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sales price of its common stock on December 31, 2011 as reported on the Nasdaq Capital Market, was approximately $66,089,000. The number of shares outstanding of the registrant's common stock, as of August 31, 2012, was 8,496,966 shares. 1 DOCUMENTS INCORPORATED BY REFERENCE NONE The purpose of this Amendment No. 2 is to correct a second printer error regarding Exhibit 101 (XBRL interactive data) to our Annual Report on Form 10-K.That Amendment No. 1 was filed in part to submit Exhibit 101 to correct a printer error regarding Note 5 and Note 14 in the Notes to our Consolidated Financial Statements that was contained within Exhibit 101 to the Annual Report on Form 10-K. This Amendment No. 2 also updates the exhibit index to reflect the Exhibit 101 and certifications filed together with this Amendment No. 2. PART IV Item 15. Exhibits and Financial Statement Schedules. EXHIBIT INDEX Restated Certificate of Incorporation. Incorporated by reference to Exhibit 4 to the Registration Statement on Form S-8, filed on July 3, 1996. Certificate of Amendment of the Certificate of Incorporation. Incorporated by reference to Exhibit 4.2 to the Registration Statement on Form S-8, filed on October 4, 2004. By-laws Incorporated by reference to Exhibit 3.3 to the Annual Report on Form 10-K, filed September 7, 2011. Form 2003 Mediware Information Systems, Inc. Equity Incentive Plan Stock Option Plan Agreement. Incorporated by reference to Exhibit 10.13 to the Annual Report on Form 10-K, filed on September 2, 2005. Form of Amendment to 2003 Mediware Information Systems, Inc. Equity Incentive Plan Stock Option Agreement. Incorporated by reference to Exhibit 10.58 to the Current Report on Form 8-K, filed on March 25, 2005. Employment Agreement dated as of April 18, 2003 between Mediware Information Systems, Inc. and Robert Tysall-Blay. Incorporated by reference to Exhibit 10.2 to the Quarterly Report on Form 10-Q, filed on October 25, 2005. Employment Agreement effective as of September 1, 2009 between Mediware Information Systems, Inc. and Alan Wittmer. Incorporated by reference to Exhibit 10.15 to the Annual Report on Form 10-K, filed on September 9, 2009. Employment Agreement dated May 7, 2010 between Mediware Information Systems, Inc. and Thomas K. Mann. Incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K, filed on May 13, 2010. Employment Agreement dated May 7, 2010 between Mediware Information Systems, Inc. and John M. Damgaard. Incorporated by reference to Exhibit 10.2 to the Current Report on Form 8-K, filed on May 13, 2010. Employment Agreement dated May 7, 2010 between Mediware Information Systems, Inc. and Robert C. Weber. Incorporated by reference to Exhibit 10.3 to the Current Report on Form 8-K, filed on May 13, 2010. Mediware Information Systems, Inc. 2011 Equity Incentive Plan. Incorporated by reference to Exhibit 10.1 to Current Report on Form 8-K, filed December 2, 2011. Form of Mediware Information Systems, Inc. 2011 Equity Incentive Plan Non-Qualified Stock Option Award Agreement. Incorporated by reference to Exhibit 10.2 to Current Report on Form 8-K, filed December 2, 2011. Form of Mediware Information Systems, Inc. 2011 Equity Incentive Plan Restricted Stock Unit Award Agreement. Incorporated by reference to Exhibit 10.4 to Current Report on Form 8-K, filed December 2, 2011. Form of Mediware Information Systems, Inc. 2011 Equity Incentive Plan Restricted Stock Unit Award Agreement. Incorporated by reference to Exhibit 10.4 to Current Report on Form 8-K, filed December 2, 2011. Employment Agreement, dated as of February 15, 2012, between Mediware Information Systems, Inc. and Robert Watkins. Incorporated by reference to Exhibit 10.5 to the Quarter Report on Form 10-Q, filed on February 7, 2012. 2 Amendment dated as of August 30, 2012 to the Employment Agreement made effective as of May 7, 2010 between Mediware Information Systems, Inc. and Thomas K. Mann. Amendment dated as of August 30, 2012 to the Restricted Stock Agreement made as of May 1, 2010, by and between Mediware Information Systems, Inc. and Thomas K. Mann. Amendment dated as of August 30, 2012 to theEmployment Agreement entered into on May 7, 2010,and made effective as of June 1,2010between Mediware Information Systems, Inc. and John M. Damgaard. Amendment dated as of August 30, 2012 to theRestricted Stock Agreement made as of May 7, 2010,by and between Mediware Information Systems, Inc. and John M. Damgaard. Amendment dated as of August 30, 2012 to the Employment Agreement entered into onMay 7, 2010 and made effective as of May 1, 2010 between Mediware Information Systems, Inc. and Robert C. Weber. Amendment dated as of August 30, 2012 to the Restricted Stock Agreement made as of May 1, 2010, by and between Mediware Information Systems, Inc. and Robert C. Weber. Amendment dated as of August 30, 2012 to the Employment Agreement made effective as of February 2, 2012 between Mediware Information Systems, Inc. and Robert Watkins. Amendment dated August 30, 2012 to the Performance-Based Non-Qualified Stock Option Award Agreement dated February 2, 2012, by and between Mediware Information Systems, Inc. and Robert Watkins. Amendment dated as of August 30, 2012 to the Employment Agreement made effective as of February 2, 2012 between Mediware Information Systems, Inc. and Alan Wittmer. Mediware Information Systems, Inc. and Subsidiaries Computation of Net Earnings Per Share. List of Subsidiaries. Consent of EisnerAmper LLP. Rule 13a-14(a)/15d-14(a) Certification. Rule 13a-14(a)/15d-14(a) Certification. Section 1350 Certification. Section 1350 Certification. XBRL Instance XBRL Taxonomy Extension Schema XBRL Taxonomy Extension Calculation XBRL Taxonomy Extension Definition XBRL Taxonomy Extension Labels XBRL Taxonomy Extension Presentation 1. Previously filed. 2. XBRL Information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these section. 3 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 24, 2012 MEDIWARE INFORMATION SYSTEMS, INC. By: /s/ T. KELLY MANN T. KELLY MANN President and Chief Executive Officer 4
